Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 January, 2019 and 08 May, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities: For depending from claim 16 and it appears to have intended dependency from claim 17.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the preamble of claim 19 renders the claim indefinite as it does not match the claim from which it actually depends.
Regarding claim 20, the preamble of claim 20 renders the claim indefinite as it does not match the claim from which it actually depends.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Son et al. (US20170245705) (hereinafter “Son”) provided by the applicant in the IDS.
Regarding claim 1, Son reference teaches a cyclone filter comprising: an air cyclone generator (see Fig 41 and or paragraph 0374; item 54 and or Fig 39 item 55 is the cyclone); a cyclone chamber coupled to the air cyclone generator (see Fig 41 and or Fig below), the cyclone chamber comprising: a cyclone constriction path (see Fig 41 and or Fig 46; the path between item 401 and item 363 having a change in slope is the constriction path and or the path having a change in slope below item 41) ; and a crossflow filter (see Fig 46; item 363 and or Fig 43; item 541 and 542 constitutes a crossflow filter as well); and a return path portion coupled externally to the cyclone chamber (see Fig 46; the arrows on the far right side represents a return path portion coupled externally to the cyclone chamber)

    PNG
    media_image1.png
    754
    740
    media_image1.png
    Greyscale

Regarding claim 9, Son reference teaches a cyclone device comprising: an air cyclone generator (see Fig 41 and or paragraph 0374; item 54 and or item 55 is the cyclone) comprising at least two sets of openings (see paragraph 022 and or paragraph 0386-0388) ; a cyclone chamber coupled to the air cyclone generator (see annotated figure above), the cyclone chamber comprising: a cyclone constriction path (see Fig 41 and or Fig 46; the path between item 401 and item 363 having a change in slope is the constriction path and or the path having a change in slope below item 41); a crossflow filter (see Fig 46; item 363 and or Fig 43; item 541 and 542 constitutes a crossflow filter as well); and a cyclone exterior barrier (see Fig 41 item 53)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 8, 10-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Reed Jr. et al. (US20090265883) (hereinafter “Reed” provided by the applicant in the IDS)
Regarding claim 2, Son reference teaches the cyclone filter of claim 1, Son reference teaches that the cyclone filter further comprising: a dust bin coupled externally to the cyclone chamber (see Fig 43; item 501); a housing that forms a debris bin for the crossflow filter; an inlet coupled to the air cyclone generator (see Fig 43 item 551a); and an outlet coupled to the housing (see Fig 43 item 553a and or item 512), wherein the inlet provides an air path to enter the air cyclone filter and the outlet provides an air path to exit the air cyclone filter (see paragraph 0387-0388). Son reference is different from claim 2 in that it does not explicitly teach a housing that forms a debris bin for the crossflow filter. Reed reference is directed to a vacuum cleaner with cyclone (see title and or abstract). Reed reference (see paragraph 0069-0071 and or Fig 13; item 101 and 102) in order to achieve a predictable result of providing a second space for collecting more debris rejected by the crossflow filter from the air passed through the crossflow filter. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Son reference to include the debris bin of Reed reference by extension of the debris bin formed by the housing to the crossflow filter area in order to achieve a predictable result of providing a second space for collecting more debris rejected by the crossflow filter from the air passed through the crossflow filter. See MPEP 2143 (l) (A)
Regarding claim 3, Son and Reed reference taches the cyclone filter of claim 2, Son reference teaches the return path but does not teach explicitly a return path filter. Reed reference further teaches the return path portion comprises a return path filter that is configured to filter debris from airflow exiting the debris bin through the return path filter (see paragraph 0053 and or Fig 4; the dirt cup housing 70 further removes the debris and the clean air is passed to the pre-motor filter assembly) in order to achieve a cleaner air. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Son reference to include a return path filter of the Reed reference in order to achieve a cleaner air as taught by Reed.
Regarding claim 4, Son and Reed reference teaches the cyclone filter of claim 2, and the crossflow filter of the modified Son reference guide the filament material to enter the debris bin (the filter of modified Son reference is fully capable to guide the filament material to the debris bin of Reed reference to accumulate the debris in there)
Regarding claim 5, Son and Reed reference teaches the cyclone filter of claim 2, Son reference further teaches the cyclone constriction path accelerates flow of particles separated from the forced air (the constriction path of the son reference having a change in slope will accelerate the flow of particles).
Regarding claim 6, Son and Reed reference teaches the cyclone filter of claim 2, Son reference further teaches the crossflow filter. Son reference does show filter holes (see item 361a and or 541) but does not explicitly mention the crossflow filter to have slotted surface. As to the slotted surface of the cross flow filter, it would be an obvious to change the shape of these holes to slots to achieve a predictable result of desired filtration. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Son reference crossflow filter’s holes to slots in order to achieve a predictable result of desired filtration and a prima facie case of obviousness exists. See MPEP 2144.04 (lV) (B)
Regarding claim 8, Son and Reed reference teaches the cyclone filter of claim 2, Son reference further teaches the cyclone filter is configured to couple with a motorized vacuum device (see Paragraph 0114 and or Fig 46 item 35)
Regarding claim 10, Son reference teaches the cyclone filter of claim 9, Son reference teaches that the cyclone filter further comprising: a dust bin coupled externally to the cyclone chamber (see Fig 43; item 501) the dustbin positioned to collect dust particles that flow over the cyclone exterior barrier; a return path portion coupled externally to the cyclone chamber (see Fig 46; the arrows on the far right side represents a return path portion coupled externally to the cyclone chamber); an inlet coupled to the air cyclone generator (see Fig 43 item 551a); and an outlet coupled to the housing (see Fig 43 item 553a and or item 512), wherein the inlet provides an air path to enter the air cyclone filter and the outlet provides an air path to exit the air cyclone filter (see paragraph 0387-0388). Son reference is different from claim 2 in that it does not explicitly teach a housing that forms a debris bin for the crossflow filter. Reed reference is directed to a vacuum cleaner with cyclone (see title and or abstract). Reed reference further teaches two separate debris collection areas formed by a housing (see paragraph 0069-0071 and or Fig 13; item 101 and 102) in order to achieve a predictable result of providing a second space for collecting more debris rejected by the crossflow filter from the air passed through the crossflow filter. 
Regarding claim 11, Son and Reed reference taches the cyclone filter of claim 10, Son reference teaches the return path but does not teach explicitly a return path filter. Reed reference further teaches the return path portion comprises a return path filter that is configured to filter debris from airflow exiting the debris bin through the return path filter (see paragraph 0053 and or Fig 4; the dirt cup housing 70 further removes the debris and the clean air is passed to the pre-motor filter assembly) in order to achieve a more cleaner air. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Son reference to include a return path filter of the Reed reference in order to achieve a cleaner air as taught by Reed.
Regarding claim 12, Son and Reed reference teaches the cyclone filter of claim 10, and the crossflow filter of the modified Son reference guide the filament material to enter the debris bin (the filter of modified Son reference is fully capable to guide the filament material to the debris bin of Reed reference to accumulate the debris in there)
Regarding claim 13, Son and Reed reference teaches the cyclone filter of claim 10, Son reference further teaches the cyclone constriction path accelerates flow of particles separated from the forced air (the constriction path of the son reference having a change in slope will accelerate the flow of particles).
Regarding claim 14, Son and Reed reference teaches the cyclone filter of claim 10, Son reference further teaches the return path portion comprising a perforated surface (see Fig 46 and or Fig 8; item 39 of Fig 46 and or item 314 of Fig 8 having perforation). 
Regarding claim 16, Son and Reed reference teaches the cyclone filter of claim 10, Son reference further teaches the cyclone device is configured to couple with a motorized vacuum device (see Paragraph 0114 and or Fig 46 item 35)
Regarding claim 19, Son and Reed reference teaches the cyclone device of claim 16, and the further limitation of claim 19 directed to preventing the debris including the filament particles from exiting the debris bin using a return path filter of the cyclone is directed to an intended use of the cyclone device See MPEP 2114. The cyclone separation device of the Son and Reed reference is fully capable of performing this function by supplying filament particles preventing the debris from exiting the debris bin 501 and or 502 of the Son reference.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Barker (US20130219843) (hereinafter “Barker”)
Regarding claim 17, Son reference teaches a method for filtering dust particles with a cyclone filter (see Fig 43 and or paragraph 0374; a first cyclone i.e. 54 separates the dust from air), the method comprising: forming a cyclone airflow within a cyclone chamber of the cyclone filter (see Fig 43 and or 46; a cyclone airflow is created within the cyclone chamber); moving, with the cyclone airflow, filament particles through a crossflow filter bypass opening (see Fig 46; the flow can be bypassed from the cyclone chamber as represented by different arrows); and filtering the filament particles from the cyclone airflow using a crossflow filter within the cyclone chamber (see Fig 46; the cyclone separator of Son reference is fully capable of performing this function by passing the airflow through a crossflow filter 363). Son reference is different from claim 17, in that it does not mention filtering filament particles and or the dust containing filament particles. Barker reference is directed to the same field of filtration/separation (see title and or abstract). Barker reference further teaches that the vacuum cleaners and or cyclonic devices are used to remove particles and or filaments (see paragraph 0003) in order to remove filament particles. Therefore, it would have been obvious to one having ordinary skill in 
Regarding claim 18, Son and Barker reference teaches the method of claim 17, further comprising: guiding the filtered filament particles that enter the crossflow filter into a debris bin of the cyclone filter (see Fig 43; the filtered filament particles are guided to a debris bin 501 and or 502 to be accumulated)

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Son and Reed references are the nearest prior art but they do not teach nor fairly suggest further in combination the slots of the crossflow filter forming a grate structure with a constant parabolic surface curvature such that a net force on any suspended particle unable to pass through one of the slots guides the particle to slide along a surface of the crossflow filter surface and into the debris bin.
Regarding claim 15, Son and Reed references are the nearest prior art but they do not teach nor fairly suggest further in combination the slots of the crossflow filter forming a grate structure with a constant parabolic surface curvature such that a net force on any suspended particle unable to pass through one of the slots guides the particle to slide along a surface of the crossflow filter surface and into the debris bin.
20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 20, Son and Reed references are the nearest prior art but they do not teach nor fairly suggest further in combination the slots form a grate structure with a constant parabolic opening curvature such that a net force on any suspended particle unable to pass through one of the slots guides the particle to slide along a surface of the cyclone chamber and into the debris bin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773